DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

2. Applicant's election with traverse of Species II, claims 1-15 in the reply filed on 04/04/2022 is acknowledged. The traversal is related to Species II-V are found persuasive but not persuasive for species I as there are more elements in Fig. 1  and therefore made FINAL. Furthermore for the species require a different field of search (e.g., searching different subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/04/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



3.	Claim 1 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “..voids that are fluidly isolated..” is not clear what it means. Is fluid passing through these voids for cooling purpose or not or just vacuum? Fluidly isolated has ben interpreted as fluid/liquid are passing through the voids/channels but they are separated from each other. Appropriate correction is required.

Claim 2 recites in line 5 “..a first heater..” has antecedent issues.

Claim 5 recites “wherein the lower surface of the first plate includes a recess and the second plate is disposed in the recess so that a lower surface of the second plate is coplanar with the lower surface of the first plate” which depends on claim 2 and indefinite in view of claim 2 and applicant’s disclosure of [0027] and Fig. 2. To hold the substrate the fist plate has to be the top plate 206 which does not have any recess rather the second plate 216 has the recess where the first plate 206 is disposed. Appropriate correction is required.

Claims 2-15 are also rejected being dependent on rejected claim 1.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-5, 9 are rejected under 35 U.S.C. 103 as being obvious over Sajoto et al (WO 99/49501 in view of JP 2016100349 (applicant provided IDS).

Regarding Claim 1: Sajoto teaches in Fig. 4A about a substrate support for use in a process chamber, comprising:
a pedestal 32 having an upper surface for supporting a substrate 36 (Fig. 2A) and an opposite lower surface, a first heater 14B disposed within the pedestal between the upper surface and the lower surface (as shown), and thermal baffles having a plurality of voids 402/403 or 407 that are fluidly isolated from each other disposed between the first heater and the lower surface to reduce heat transfer from the first heater to the lower surface of the pedestal. JP’0349 also showing in Fig. 1 in top view a plurality of voids 431 that are fluidly isolated from each other disposed under he heater 41 to cool down the substrate [0040] which a known technical feature in the art.

Regarding claim 2: Sajoto teaches in Fig. 4A wherein the pedestal includes a first plate 13A having the upper surface for supporting the substrate and a lower surface opposite the upper surface, a second plate 12A coupled to the lower surface of the first plate, wherein the second plate includes a first heater embedded therein, and a third plate 12B or (12B+13B) coupled to the second plate, wherein the thermal baffles are disposed within the third plate (as shown).

Regarding claim 3: Sajoto teaches in Fig. 4A about further comprising a second heater 14A disposed in the pedestal between the upper surface and the lower surface, wherein the second heater is configured to heat a peripheral region of the first plate.

Regarding claim 4: Sajoto teaches wherein the first heater is disposed in a groove 401 formed on the lower surface of the second plate.

Regarding claim 5: Sajoto teaches in Fig. 4A, 5 wherein the lower surface of the first plate includes a recess (considering 12A+ 13C as the first plate) and the second plate 13A is disposed in the recess so that a lower surface of the second plate is coplanar with the lower surface of the first plate.

Regarding claim 9: Sajoto teaches wherein the pedestal comprises Alloy C-22 except talking about stainless steel.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the material as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

5.	Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Sajoto et al (WO 99/49501 in view of JP 2016100349 (applicant provided IDS) and Kumar et al. (US Patent 6,280,584)


Regarding claim 6: Sajoto in view of JP’0349 does not explicitly talk about wherein the first plate includes a plurality of gas channels through the first plate terminating in a plurality of edge holes disposed about a peripheral region to provide a purge gas to an edge of the substrate.

Kumar teaches in Fig. 3 wherein the first plate 90 includes a plurality of gas channels 135 through the first plate terminating in a plurality of edge holes disposed about a peripheral region to provide a purge gas to an edge of the substrate.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Kumar’s teachings to Sajoto’s semiconductor device to maintain uniform temperature across the substrate.


6.	Claims 8, 10-12, 15 are rejected under 35 U.S.C. 103 as being obvious over Sajoto et al (WO 99/49501 in view of JP 2016100349 (applicant provided IDS) and Wang et al. (US PGPUB 2019/0267218 A1)

Regarding claim 8: Sajoto teaches in Fig. 4A further comprising a first gas channel 418 extending through the pedestal, wherein the upper surface of the pedestal includes gas grooves fluidly coupled to the first gas channel to provide at least one of backside gas or vacuum chucking to the substrate. Wang also teaches the same limitation in claim 23.


Regarding claim 10: As explained in claim 1 and 8, Sajoto in view of JP’0349 and Wang teaches all the limitations.


Regarding claim 11: Wang teaches in Fig. 1 further comprising a second gas channel (the outer ones 115 near the peripheral region) extending from the lower surface of the third plate to a plurality of edge holes in a peripheral region of the first plate to provide a purge gas to an edge of the substrate.

Regarding claim 12: Wang teaches in Fig. 2 wherein the first plate includes an annular groove in the peripheral region and the plurality of edge holes are disposed in a surface formed by the annular groove.

Regarding claim 15: Wang teaches in Fig. 2-4 wherein the thermal baffles include a plurality of voids that comprise about 60 percent to about 95 percent of a total surface area of the thermal baffles.

Allowable Subject Matter
7. 	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable is “wherein the plurality of edge holes are fluidly coupled to an annular gas channel disposed in the third plate, and wherein the third plate includes a plurality of radial gas channels that extend from a central region of the third plate to the annular gas channel” in combination with other limitations as a whole.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable is “wherein the second gas channel includes a plurality of radial gas channels extending from a central region of the third plate to an annular gas channel in a peripheral region of the third plate and a plurality of channels extending from the annular gas channel to corresponding ones of the plurality of edge holes” in combination with other limitations as a whole.

Claim 14 is also allowable being dependent on claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897